            Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MARCELINO VARGAS,                            §
    Plaintiff,                               §
                                             §                        5:21-cv-00038
                                                    CIVIL ACTION NO. _________________
VS.                                          §
                                             §       JURY TRIAL REQUESTED
CML SECURITY, LLC; MEMCO,                    §
INC.; YATES/SUNDT, A JOINT                   §
VENTURE                                      §
      Defendants.                            §

                                   NOTICE OF REMOVAL

       Defendant YATES/SUNDT, A JOINT VENTURE (hereinafter “Defendant”), files this

Notice of Removal of the above-styled action pursuant to 28 U.S.C. § 1446(a) and would

respectfully represent and show unto this Court the following:

                                        A. Introduction

       1.      Defendant has filed its Civil Cover Sheet pursuant to Local Rule 3.1 and Local Rule

81.1. See Exhibit A.

       2.      On or about September 30, 2020, Plaintiff MARCELINO VARGAS (“Plaintiff”)

initiated the state court lawsuit against Defendants CML SECURITY, LLC (“CML”), MEMCO,

INC. (“Memco”), SUNDT CONSTRUCTION, INC., and W.G. YATES & SONS

CONSTRUCTION, INC. in the 438th Judicial District Court of Bexar County, styled Marcelino

Vargas v. CML Security, LLC; Memco, Inc.; Sundt Construction, Inc.; and W.G. Yates & Sons

Construction Co.; Cause No. 2020CI18970 (the “State Court Action”). In the State Court Action,

Plaintiff alleged a cause of action for premises liability against the above-named defendants. In

addition, Plaintiff seeks to recover damages for reasonable and necessary medical expenses in the

past, reasonable and necessary medical expenses in the future, physical pain suffered in the past,


DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                             PAGE 1
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 2 of 12




physical pain suffered in the future, mental anguish suffered in the past, mental anguish suffered

in the future, physical impairment in the past, physical impairment in the future, loss or earning

capacity sustained in the past, loss of earning capacity in the future, disfigurement suffered in the

past, and disfigurement suffered in the future. See Plaintiff’s Original Petition and Discovery,

attached hereto as Exhibit B.

        3.       On November 2, 2020, this suit was removed by CML to the United States District

Court for the Western District of Texas, San Antonio Division and docketed under SA-20-CV-

01289-XR.

        4.       On December 15, 2020, all parties jointly stipulated to the dismissal of SUNDT

CONSTRUCTION, INC., and W.G. YATES & SONS CONSTRUCTION, INC. On December

18, 2020, Plaintiff filed “Plaintiff’s First Amended Complaint and Discovery” for the first time

joining YATES/SUNDT, A JOINT VENURE to this suit.                   See Plaintiff’s First Amended

Complaint and Discovery, attached hereto as Exhibit C. Accordingly, Defendant herein did not in

any way participate in the original removal action by CML (as it was not even a party to the suit

at that time).

        5.       On January 11, 2021, United State District Judge, Xavier Rodriguez, remanded this

case back to state court on the primary basis that CML failed to identify each member of its limited

liability company and their respective citizenships. See Remand Order, attached hereto as Exhibit

D. At the time of the remand, Defendant did not independently possess this information.

        6.       Subsequent to the remand, Defendant requested counsel for CML to identify the

members of CML, a limited liability company, and each member’s respective citizenship. That

information was obtained via letter from CML’s counsel on January 14, 2021. See Exhibit E.




DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                                PAGE 2
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 3 of 12




       7.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending, in Bexar County, is located in this district.

       8.      The attorneys involved in the action being removed are listed as follows:

Party and Party Type                                  Attorney(s)

Marcelino Vargas - Plaintiff                          R. Scott Westlund
                                                      Texas Bar No. 00791906
                                                      Joshua S. Hatley
                                                      Texas Bar No. 24083152
                                                      KETTERMAN ROWLAND & WESTLUND
                                                      16500 San Pedro, Suite 302
                                                      San Antonio, TX 78232
                                                      Phone: 210-490-7402
                                                      Fax: 210-490-8372
                                                      Email: scott@krwlawyers.com
                                                      Email: joshua@krwlawyers.com

CML Security, LLC – Defendant                         Brett H. Payne
                                                      Texas Bar No. 00791417
                                                      WALTERS, BALIDO & CRAIN, L.L.P.
                                                      9020 N. Capital of Texas Highway
                                                      Building I, Suite 170
                                                      Austin, Texas 78759
                                                      Phone: 512-472-9000
                                                      Fax: 512-472-9002
                                                      Email: paynevfax@wbclawfirm.com

Memco, Inc. – Defendant                               Dana M. Gannon
                                                      Texas Bar No. 07623800
                                                      THORNTON BIECHLIN REYNOLDS &
                                                      GUERRA
                                                      133 North Friendswood Drive, Suite 109
                                                      Friendswood, TX 77546
                                                      Phone: 713-213-6143
                                                      Fax: 512-327-4694
                                                      Email: dgannon@thorntonfirm.com

Yates/Sundt, A Joint Venture – Defendant              Stephanie O’Rourke
                                                      Texas Bar No. 15310800
                                                      Cody Graham
                                                      Texas Bar No. 24087611
                                                      COKINOS / YOUNG


DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                            PAGE 3
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 4 of 12




                                                      10999 West IH-10, Suite 800
                                                      San Antonio, TX 78230
                                                      Phone: 210-293-8700
                                                      Email: sorourke@cokinoslaw.com
                                                      Email: CGraham@cokinoslaw.com

       9.      The name and address of the court from which the case is being removed is as

follows:


                               438th Judicial District Court
                               Bexar County, Texas
                               The Honorable Rosie Alvarado
                               Bexar County Courthouse
                               100 Dolorosa
                               San Antonio, Texas 78205
                               Phone: (210) 335-0448
                               Fax: (210) 335-1535

                              B. The Notice Of Removal Is Timely

       10.     Defendant agreed to accept service of Plaintiff’s First Amended Complaint and

Discovery through electronic service on the undersigned counsel. Defendant’s counsel/agent was

served with a copy of Plaintiff’s First Amended Complaint and Discovery on the date it was file,

December 18, 2020. Pursuant to 28 U.S.C. § 1446(b), Defendant’s Notice of Removal is being

filed within thirty (30) days, exclusive of the weekend on which this deadline falls, after receipt

by Defendant, through service or otherwise, of a copy of an initial pleading from which it may first

be ascertained that the case is one which is or has become removable. Defendant specifically notes

that thirty (30) days after service of the pleading fell on Sunday, January 17, 2021. Pursuant to

Federal Rule of Civil Procedure 6(a)(1)(c), the deadline to file this removal is extended to January

18, 2021, or otherwise “the next day that is not a Saturday, Sunday, or legal holiday.” Id.; see also

Limon v. Gary Job Corps Ctr., A-07-CA-668-SS, 2007 WL 9710217, at *1 (W.D. Tex. Sept. 17,




DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                               PAGE 4
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 5 of 12




2007)(“Federal Rule of Civil Procedure 6(a), however, extends the time for filing [removal] to the

next business day in cases where a deadline falls on a weekend.”).

          C. Complete Diversity & Amount In Controversy Is Over the Threshold

       11.      Plaintiff Marcelino Vargas is, and was at all times relevant hereto, an individual

and citizen of the State of Texas residing at 10319 Trotters Bay, San Antonio, Texas 78254, Bexar

County, Texas

       12.      Defendant Yates/Sundt, A Joint Venture is a joint venture and dual citizen of the

States of Mississippi and Arizona. The citizenship of a joint venture is the citizenship of each of

its members. Liserio v. Colt Oilfield Services, LLC, SA-19-CV-1159-XR, 2019 WL 6168208, at

*4 (W.D. Tex. Nov. 20, 2019) (citing Schiavone Constr. Co. v. City of New York, 99 F.3d 546, 548

(2d Cir. 1996). Yates/Sundt, A Joint Venture is comprised of the following two (2) members,

whose respective citizenships are, and have at all times relevant hereto been:

                a.     W.G. Yates & Sons Construction Co. is a diverse, foreign for-profit

       corporation which is headquartered and operating at One Gully Avenue, Philadelphia,

       Mississippi 19150, Neshoba County, Mississippi. W.G. Yates & Sons Construction

       Co. is a citizen of Mississippi; and

                b.     Sundt Construction, Inc. is a diverse, foreign for-profit corporation which

       is headquartered and operating at 2620 South 55th Street, Tempe, Arizona 85282,

       Maricopa County, Arizona.

       13.      Defendant CML Security, LLC is a citizen of the State of Colorado. CML is now,

and was at all times relevant hereto, a foreign for-profit limited liability company whose corporate

headquarters is located at 1785 W. 160th Avenue, Suite 700, Broomfield, Colorado 80023,

Broomfield County, Colorado. The citizenship of a limited liability company is determined by the


DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                              PAGE 5
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 6 of 12




citizenship of all its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir.

2008). Defendant CML Security, LLC is comprised of the following seven (7) members, whose

respective citizenships are, and have at all times relevant hereto been:

               a.      Keith Thoene is an individual and citizen of the State of Colorado residing

       at 1601 County Road 49, Hudson, Colorado 80642, Weld County, Colorado;

               b.      Tommy Thoene is an individual and citizen of the State of Colorado

       residing at 18265 Wagon Trail, Mead, Colorado 80542, Weld County, Colorado;

               c.      Mark Gilmore is an individual and citizen of the State of Colorado residing

       at 539 County Road 260, Silt, Colorado 81652, Garfield County, Colorado;

               d.      Brett Noecker is an individual and citizen of the State of Colorado residing

       at 430 Cody Drive, Lakewood, Colorado 80226, Jefferson County, Colorado;

               e.      Cory Solberg is an individual and citizen of the State of Colorado residing

       at 13797 W. 67th Way, Arvada, Colorado 80004, Jefferson County, Colorado;

               f.      James Carroll is an individual and citizen of the State of Colorado residing

       at 7669 Windy Court, Arvada, Colorado 80007, Jefferson County, Colorado; and

               g.      Keith Thoene is an individual and citizen of the State of Colorado residing

       at 15046 Silver Feather Circle, Broomfield, Colorado 80642, Broomfield County,

       Colorado.

       14.     Defendant Memco, Inc. is a non-diverse defendant that was joined solely to defeat

diversity jurisdiction. Davidson v. Ga-Pac., L.L.C., 819 F.3d 758 (5th Cir. 2016). Specifically,

Defendant Memco, Inc. was improperly joined in the State Court Action as there is no possibility

that Plaintiff can recover damages from Defendant Memco, Inc. At the time of the underlying

accident, Plaintiff was an employee of Defendant Memco, Inc. See Exhibit F. Defendant Memco,


DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                              PAGE 6
               Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 7 of 12




Inc. carried a workers’ compensation policy that covered the claims/injuries asserted by Plaintiff

against Defendant Memco, Inc. See Exhibit G. The Workers’ compensation policy is Plaintiff’s

exclusive remedy for the claimed damages for negligence and premises liability asserted against

Memco, Inc.

         15.    Plaintiff’s counsel has indicated it intends to dismiss Memco, Inc. from this action

on the bases asserted herein. See Exhibit H.

         16.    In light of the foregoing, the remaining parties that are properly joined are of

completely diverse citizenship. 28 U.S.C. §§ 1332(a), 1332(c)(1) 1441(b).

         17.    Further, the case involves an amount in controversy of more than $75,000. 28

U.S.C. § 1332(a). A court can determine that removal is proper from a plaintiff’s pleadings if

plaintiff’s claims are those that are likely to exceed the jurisdictional amount. Allen v. R&H Oil &

Gas., Co, 63 F.3d 1326, 1335 (5th Cir. 1995); De Aguilar v. Boeing Co., 11 F.3d 55, 57 (5th Cir.

1993).    Plaintiff’s First Amended Complaint and Discovery seeks “monetary relief over

$1,000,000.” See Exhibit C at ¶2. Thus, the amount in controversy in the instant case meets the

requirements for removal.

         18.    Copies of all pleadings, process, orders, and other filings in the state court action,

along with the times the case was removed to federal court, are attached to this notice as required

by 28 U.S.C. § 1446(a). See Exhibit I.

                                       D. Basis for Removal

         19.    Because this is a civil action of which the District Courts of the United States have

original jurisdiction, this case may be removed by this Court pursuant to 28 U.S.C. § 1446(b).

Further, because Plaintiff is a citizen and resident of Texas, all properly joined Defendants have

citizenship outside of Texas, and the amount in controversy exceeds $75,000.00, the Court has


DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                                PAGE 7
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 8 of 12




subject matter jurisdiction based on diversity of citizenship and residency of all properly joined

Defendants. 28 U.S.C. § 1132. As such, this removal action is proper.

       20.     “[A] corporation shall be deemed to be a citizen of every State . . . by which it

has been incorporated and of the State . . . where it has its principal place of business.” 28 U.S.C.

§ 1332(c)(1). The “principal place of business” refers to “the place where a corporation’s officers

direct, control, and coordinate the corporation’s activities,” commonly referred to as the “nerve

center.” Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010); Peters v. Corona, 2018 U.S. Dist.

LEXIS 195428 (S.D. Tex. Nov. 16, 2018). Defendant Yates/Sundt, A Joint Venture’s “nerve

centers” and headquarters are in Maricopa County, Arizona (for member Sundt Construction, Inc.)

and Neshoba County, Mississippi (for member W.G. Yates & Sons Construction Co.).

Accordingly, Defendant Yates/Sundt, A Joint Venture is a diverse Defendant.

       21.     Defendant CML Security, LLC’s headquarters is located in Broomfield, Colorado.

Defendant CML Security LLC’s “nerve center” is located in Broomfield, Colorado. Further, each

of CML’s members are citizens of the State of Colorado. Accordingly, Defendant CML Security,

LLC is a diverse Defendant.

       22.     Although Defendant Memco, Inc. is a non-diverse Defendant, Plaintiff cannot

 recover his claimed damages from Defendant Memco, Inc. “To establish improper joinder, the

 party seeking a federal forum must demonstrate that there is either ‘actual fraud in the pleading

 of jurisdictional facts,’ or ‘no reasonable basis for the district court to predict that the plaintiff

 might be able to recover’ against the nondiverse defendant.” Toney v. State Farm Lloyds, 661

 Fed. Appx. 287, 290 (5th Cir. 2016); Peters v. Corona, 2018 U.S. Dist. LEXIS 195428 (S.D.

 Tex. Nov. 16, 2018). Under the second method, “the test for fraudulent joinder is whether the

 defendant has demonstrated that there is no possibility of recovery by the plaintiff against an in-


DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                                 PAGE 8
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 9 of 12




 state defendant, which stated differently means that there is no reasonable basis for the district

 court to predict that the plaintiff might be able to recover against an in-state defendant.”

 Smallvood v. Illinois Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004); Peters v. Corona, 2018

 U.S. Dist. LEXIS 195428 (S.D. Tex. Nov. 16, 2018). To resolve a question of improper joinder,

 “[t]he court may conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of the

 complaint to determine whether the complaint states a claim under state law against the in-state

 defendant.” Smallwood, 385 F.3d at 573; Id.

       First the court should look at the pleadings to determine whether the allegations
       state a claim under state law, but under federal pleading standards of Rules of Civil
       Procedure 8 and 9, against the in-state defendant. If the “plaintiff has stated a claim,
       but has misstated or omitted discrete facts that would determine the propriety of
       joinder,” the court may look beyond the pleadings and consider summary
       judgment-type evidence.

Waste Mgmt, Inc. v. AIG Specialty Ins. Co., No. H-16-3676, 2017 WL 3431816, at *4 (S.D. Tex.

Aug. 9, 2017). “The Fifth Circuit has recently held that the sufficiency of a plaintiff's state-court

petition for purposes of a removal and improper joinder analysis should be measured under federal

court pleading standards.” Lopez v. United Prop. & Cas. Ins. Co., 197 F. Supp. 3d 944, 949 (S.D.

Tex. 2016) (citing Int’l Energy Ventures Mgmt, L.L.C. v. United Energy Group Ltd., 818 F.3d 193,

207–08 (5th Cir. 2016)). Accordingly, the plaintiff must have pleaded “enough facts to state a

claim of relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). “Factual allegations must be enough to raise a right to relief above the speculative level.”

Id. at 555; Peters v. Corona, 2018 U.S. Dist. LEXIS 195428 (S.D. Tex. Nov. 16, 2018).

       23.     While a district court should ordinarily resolve improper joinder by conducting a

Rule 12(b)(6)-type analysis, there are also exceptions applicable herein. McDonal v. Abbott Labs.,

408 F.3d 177, 183 (5th Cir. 2005): Smallwood, 385 F.3d at 573. “[I]n cases where the plaintiff


DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                                   PAGE 9
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 10 of 12




has stated a claim, but ‘misstated or omitted discrete facts,’ the district court has the discretion to

pierce the pleadings and conduct a summary inquiry.” McDonal, 408 F.3d at 183 (citing

Smallwood, 385 F.3d at 573).

       24.     Plaintiff asserts only claims of premises liability and negligence against Defendant

Memco, Inc. Plaintiff specifically states in his most recent pleading that “[a]t all pertinent times

herein, Defendants were non-subscribers under the Texas Workers' Compensation laws and did

not carry "workers' compensation insurance coverage’ for any of its employees, including

Plaintiff…” See Exhibit C at ¶14. That statement is erroneous and should prompt this court to

conduct a summary inquiry into the matter. McDonal, 408 F.3d at 183; Smallwood, 385 F.3d at

573. In fact, Plaintiff has no possibility of recovery against Defendant Memco, Inc., because

Memco, Inc. carried a workers’ compensation policy that covered Plaintiff who was an employee

of Defendant Memco, Inc. at the time of the underlying accident. See Exhibit E & F. Under the

Texas Workers’ Compensation Act, §408.001 of the Texas Labor Code, “[r]ecovery of workers’

compensation benefits is the exclusive remedy of an employee covered by workers’ compensation

insurance coverage or a legal beneficiary against the employer or an agent or employee of the

employer for the death of or a work-related injury sustained by the employee.” Tex. Labor Code

§408.001(a); Peters v. Corona, 2018 U.S. Dist. LEXIS 195428 (S.D. Tex. Nov. 16, 2018). As

Plaintiff’s Original Petition does not state a viable claim of damages against Defendant Memco,

Inc. that is not barred by the exclusive workers’ compensation remedy, Plaintiff cannot overcome

a Rule 12(b)(6) motion or a summary inquiry. Id. Accordingly, Plaintiff improperly joined

Defendant Memco, Inc. in his State Court Action. For this reason, the citizenship of Defendant

Memco, Inc. should not be considered in determining diversity of parties.




DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                                 PAGE 10
             Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 11 of 12




       25.       All properly joined Defendants are foreign entities thus complete diversity is

established. Additionally, Plaintiff’s alleged damages, as stated in his Plaintiff’s First Amended

Complaint and Discovery, exceed $1,000,000.00. Accordingly, this case should be removed to

federal court.

       26.       Defendants Memco, Inc. and CML Security, LLC consent to this Removal. See

Exhibits J and K.

                               E. Filing of Notice with State Court

       27.       Promptly after filing this Notice of Removal, Defendant will give written notice of

the removal to Plaintiff through his attorney of record and to the clerk of the state court action.

                                             F. Prayer

       28.       WHEREFORE, PREMISES CONSIDERED, Defendant Yates/Sundt, A Joint

Venture requests that this Court proceed with the handling of this cause of action as if it had been

originally filed herein, that this Court make such orders, if any, and take such action, if any, as

may be necessary in connection with the removal of the state court action to this Court, and that

they have such other and further relief to which they may show themselves justly entitled.




DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                                PAGE 11
            Case 5:21-cv-00038 Document 1 Filed 01/18/21 Page 12 of 12




                                                     Respectfully submitted,

                                                     COKINOS | YOUNG
                                                     10999 IH-10 West, Suite 800
                                                     San Antonio, Texas 78230
                                                     (210) 293-8700 (Office)
                                                     (210) 293-8733 (Fax)


                                                     By:       /s/ Stephanie O’Rourke
                                                            Stephanie L. O’Rourke
                                                            Attorney-in-Charge
                                                            State Bar No. 15310800
                                                            sorourke@cokinoslaw.com
                                                            Cody R. Graham
                                                            State Bar No. 24087611
                                                            cgraham@cokinoslaw.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     YATES/SUNDT, A JOINT VENTURE




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 18th of January, 2021, a copy of the foregoing
document was served electronically on all CM/ECF participants in accordance with Federal Rule
of Civil Procedure 5(e).


                                                   /s/ Stephanie O’Rourke
                                             STEPHANIE L. O’ROURKE




DEFENDANT CML SECURITY, LLC’S NOTICE OF REMOVAL                                             PAGE 12
